DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 25, the language as written renders the claim objectionable, because it is unclear whether the claim is dependent or independent. If the claim is a dependent claim, then it fails to further limit the parent claim, if the claim is independent, then the reference to "Claim 13,” renders it improper since the scope cannot be ascertained.
Regarding Claim 26, Claim 26 is rejected under 35 U.S.C. 112(d) by virtue of Claim 26 depending upon Claim 25. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-19 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozgay et al. (US 2003/0223836 A1).
Regarding Claim 13, Pozgay discloses a suction nozzle (150) for a hand-held milling machine (see Paragraph 0002), the suction nozzle (150) comprising: a suction connection (154/156) designed for connection (see Fig. 4-5) to a dust extraction system (164), the hand-held milling machine being equipped with a depth stop (102), a penetration depth of a milling tool of the hand-held milling machine limitable with aid of the depth stop (102); and a connection area (128/156), the suction nozzle (150) being detachably fastenable via the connection area (128/156) to the depth stop (102). See Fig. 6 & 7. Milling tool is being construed to mean a tool designed “to shape or dress by means of a rotary cutter.” See Meriam Webster Dictionary (definition of mill; entry 2 of 4). Pozgay discloses the attachment to be for the intended use with a hand-held rotary cutting tool. See Paragraph 0002.
Regarding Claim 14, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above, wherein the suction nozzle is detachably fastenable without tools to the depth stop (102). See Fig.’s 4-7.
Regarding Claim 15, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above, further comprising at least one latch (156) is formed on the connection area (128/156), the at least one latch being in engagement with at least one corresponding latch (128) of the depth stop (102) when the connection area is fastened to the depth stop (102). See Fig. 7.
Regarding Claim 16, Pozgay discloses the suction nozzle as recited in Claim 15, as previously discussed above, wherein the latch is designed as a latching tab (156), and the corresponding latch is designed as a recess (128). See Fig. 7.
Regarding Claim 17, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above, wherein the connection area (128/156) is provided with an annular design. See Fig. 4.
Regarding Claim 18, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above, wherein the connection area surrounds the milling tool or a receiving spindle in an annular manner when the connection area (128/156) is fastened to the depth stop (102). See Fig. 6 & Fig. 14.
Regarding Claim 19, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above, wherein two oppositely situated latches (156) are formed on the annular connection area, or at least two corresponding latches are formed on the depth stop (102). See Fig.’s 4-5.
Regarding Claim 25, Pozgay meets all of the limitations of Claim 25, as best understood, as applied to Claim 13 above.
Regarding Claim 26, Pozgay discloses the suction nozzle as recited in Claim 26, as previously discussed above, the depth stop (102) being detachably fastened or fastenable without tools to the hand-held milling machine with the aid of a screw connection (116). See Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Carlberg (US 2,951,714).
Regarding Claim 20, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above.
Pozgay does not disclose a suction nozzle connection wherein a first of the two oppositely situated latches is rigidly formed on the connection area, and a second of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element.
However, Carlberg (Fig. 2) teaches a suction nozzle connection wherein a first (29) of the two oppositely situated latches is rigidly formed on the connection area, and a second (28) of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element (34). See Carlberg, Fig. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein a first of the two oppositely situated latches is rigidly formed on the connection area, and a second of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element, as taught by Carlberg, for the purpose of allowing a user to more efficiently detach the parts by releasing a single detent, requiring routine experimentation without any new or unexpected results.
Regarding Claim 21, Pozgay, as modified, discloses the suction nozzle as recited in Claim 20, as previously discussed above, wherein the spring element (Carlberg, 54; Ponzgay 154) is situated outside the connection area in a direction of the suction connection. See Carlberg, Fig. 2 and Pozgay, Fig. 7.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Bergner (US 2002/0187014 A1).
Regarding Claim 22, Pozgay discloses the suction nozzle as recited in Claim 15, as previously discussed above.
Pozgay may not explicitly discloses four corresponding latching elements formed on the depth stop.
However, Bergner teaches a suction nozzle comprising of four corresponding latching elements formed on a connection between detachable parts of the suction nozzle. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein the at least one corresponding latch includes four corresponding latching elements formed on the depth stop, as taught by Bergner, as a simple duplication of parts for the purpose of lowering the stresses in points of connection; thereby, reducing the likelihood of damage to the connection during use. It if further noted that it has been established that the mere duplication of parts, absent any new or unexpected results does not establish patentability over the prior art. See MPEP 2144.04.VI.B.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Richardson (US 5,688,082).
Regarding Claim 23, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above.
Pozgay may not explicitly disclose wherein at least one pressure compensation opening is provided on an outer circumference of the annular connection area.
However, Richardson teaches wherein at least one pressure compensation opening (34) is provided on an outer circumference of the annular connection area.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein at least one pressure compensation opening is provided on an outer circumference of the annular connection area, as taught by Richardson, for the purpose enhancing air flow through the housing for efficient removal of particles. See Richardson, Col. 2, Lines 25-30.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Lovenich (US 4,184,226).
Regarding Claim 24, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above.
Pozgay does not explicitly disclose wherein the suction nozzle is made from or includes a transparent plastic 
However, Lovenich teaches wherein the suction nozzle is made from or includes a transparent plastic.  See Lovenich, Col. 4, Lines 12-17.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein the suction nozzle is made from or includes a transparent plastic, to facilitate visual inspection of the working areas. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723